People v Caswell (2021 NY Slip Op 01704)





People v Caswell


2021 NY Slip Op 01704


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021

PRESENT: CARNI, J.P., LINDLEY, CURRAN, WINSLOW, AND DEJOSEPH, JJ. (Filed Mar. 19, 2021.) 


MOTION NO. (1181/20) KA 13-01552.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vREGGIE CASWELL, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.